Citation Nr: 1031454	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for ulcers.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970, 
and was awarded a Purple Heart and a Combat Infantryman Badge for 
his service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA), Winston-Salem, North Carolina, Regional 
Office (RO), which inter alia denied service connection for a low 
back disorder, ulcers, and a throat disability.  The Veteran 
disagreed with such decision and subsequently perfected an 
appeal.   

In June 2004, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  In October 2007, the Veteran testified 
before the undersigned Veterans Law Judge sitting at the RO.  
Copies of the hearing transcripts are of record and have been 
reviewed.       

In July 2007 and February 2008, the Board remanded this claim to 
the RO for additional development, including a hearing before a 
member of the Board sitting at the RO, Social Security 
Administration (SSA) records, and a VA examination regarding the 
extent and etiology of the Veteran's claimed ulcer disability.  
That development was completed and the case was returned to the 
Board for appellate review.  

In a February 2008 decision/remand, the Board denied the 
Veteran's service connection claim for a throat disability on the 
basis that there is no evidence of a disability of the throat.  
Since the Board has already decided this appeal, the issue of 
service connection for a throat disability is no longer before 
the Board.

The issues of entitlement to service connection for 
gastroesophageal reflux disorder (GERD), entitlement to a total 
disability rating based on individual unemployability (TDIU), 
entitlement to a temporary total rating based on convalescence 
for the service-connected right knee disability, and whether new 
and material evidence has been received to reopen a service 
connection claim for erectile dysfunction (previously adjudicated 
as a service connection claim for impotence) have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See July 2007 Rating Decision (in 
which TDIU was deferred); August 2007 "Statement in Support of 
Claim," VA Form 21-4138 (in which the Veteran claims a total 
temporary rating for knee surgery); August 2007 "Statement in 
Support of Claim," VA Form 21-4138 (in which the Veteran claims 
service connection for erectile dysfunction, previously denied in 
April 2007 Rating Decision); and October 2007 "Statement in 
Support of Claim," VA Form 21-4138 (in which the Veteran claims 
service connection for GERD).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Although the Veteran is currently variously diagnosed with 
lumbosacral strain and spinal stenosis and his service treatment 
records (STRs) include notation of an in-service back injury, 
there is no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's current low back 
disability and his service.

2.  The Veteran's STRs are negative for complaints, treatment, 
and diagnoses of any digestive system condition, including any 
peptic ulcer disease and/or ulcer disability, and a diagnosis of 
a peptic ulcer disease or ulcer disability is not objectively 
demonstrated.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).

2.  Ulcers were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by February 2003, March 
2003, May 2003, May 2005, and March 2008 letters.  These letters 
fully addressed all three notice elements; informed the Veteran 
of what evidence was required to substantiate his service 
connection claims; and of the Veteran's and VA's respective 
duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In a March 2008 notice letter, the RO also advised the Veteran as 
to how disability ratings and effective dates are awarded, as 
required in Dingess.  See 19 Vet. App. at 486.  While the May 
2005 and March 2008 letters was issued after the initial rating 
decision in September 2003, the United States Court of Appeals 
for the Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the appellant's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 444 
F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that 
the issuance of a statement of the case could constitute a 
readjudication of the appellant's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after 
the May 2005 and March 2008 notice letter was issued, the 
Veteran's claims were readjudicated in the September 2009 
Supplemental Statement of the Case (SSOC).  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
STRs, service personnel records, VA treatment records, private 
treatment records, SSA records, and statements submitted by or on 
behalf of the Veteran.  The Veteran was afforded and underwent 
Compensation and Pension (C&P) examinations to determine the 
extent and etiology of his lumbar spine and ulcer disabilities at 
the VA Medical Center (VAMC) in Salisbury, North Carolina, and 
the VA Outpatient Clinic in Winston-Salem, North Carolina, in 
March 2004 and August 2009, respectively.  Neither the Veteran 
nor his representative has argued that the VA medical 
examinations are inadequate, and review of such examinations 
reveals no inadequacies or inconsistencies.   As noted, in June 
2004 and October 2007, the Veteran testified before a DRO at the 
RO and before the undersigned Veterans Law Judge sitting at the 
RO.  Copies of the hearing transcripts are of record and have 
been reviewed.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  In 
fact, in an October 2009 "SSOC Notice Response," the Veteran 
indicated that he had no additional evidence to submit to 
substantiate his claim.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection Claims

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from service. 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, 
service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 

The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
	
In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis 

Low Back Claim

The Veteran seeks service connection for a low back disorder, 
which he maintains was a result of his active duty service.  

On review of the record, the Board finds that service connection 
for a low back disorder is not warranted.  Initially, the Board 
notes that there is a current back disability, variously 
diagnosed as lumbosacral strain and spinal stenosis (see March 
2004 VA Spine Examination Report; January 2006 Orthopedic Surgery 
Note, Asheville VAMC), meeting the threshold requirement for a 
service connection claim.  

However, the preponderance of the evidence is against the service 
connection claim for a low back disorder.  In this regard, the 
Veteran's STRs contain notation of a back injury in-service when 
the Veteran "hit his back on metal while driving."  See August 
1969 Chronological Record of Medical Care.  However, upon 
physical examination, full range of spine motion was noted, and 
an assessment of rule out muscle spasm was noted.  See id.  
Further, the Veteran's September 1970 Discharge Examination 
Report indicates that the spine was normal.  
  
There is no evidence of arthritis of the spine within the first 
post-service year.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  In 
fact, post-service, the first indication of any complaints, 
treatment, or diagnoses of any low back disability is reflected 
in an October 2002 Pain Assessment Note from the Salisbury VAMC, 
dated approximately 32 years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

There is also no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's current tinnitus 
disability and his service.  In fact, the record contains a 
negative nexus opinion, and the Veteran has offered no nexus 
opinion to the contrary.  In this regard, the Veteran underwent a 
C&P examination at the Salisbury VAMC on March 2004 regarding the 
extent and etiology of his back disability.  After noting the 
Veteran's medical history and reviewing the Veteran's STRs, the 
March 2004 examiner opined that "it is less likely as not [less 
than a 50/50 probability] that the Veteran's current back 
problems have origin from the injury in 1969."  The examiner 
based his opinion on the lack of any back pathology upon 
discharge, and two post-service injuries in 1985 and 2002 to the 
Veteran's back including significant work post-service that 
required heavy lifting.  See March 2004 VA Spine Examination 
Report

Further, the Veteran's history of occupational and other back 
injury exposure post-service, along with the first evidence of 
any low back disability being many years later (see October 2002 
Pain Assessment Note from the Salisbury VAMC, dated approximately 
32 years post-service), constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from any 
disease or injury during service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting evidence to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service). 

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically back pain, after the Veteran's 
discharge from service to warrant service connection under such 
theory.  See 38 C.F.R. § 3.303(b).   In this regard, although the 
Veteran reported that he has suffered from problems with his back 
for years, as early as 1969 (see October 2007 Board Hearing 
Transcript), review of the Veteran's post-service treatment 
records indicate that the first evidence of any low back 
disability was an October 2002 Pain Assessment Note from the 
Salisbury VAMC, dated approximately 32 years post-service.  
Further, there is no evidence relating the Veteran's complaints 
of continuity of his back pain to service.  Absent a finding of a 
relationship between the Veteran's low back disorder and his 
service or continuity of symptomatology related to service, there 
is no basis to grant service connection.

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his low back disorder is related to his 
military service, specifically his in-service back injury, noted 
on an August 1969 Chronological Record of Medical Care.  The 
Veteran is competent to report his symptomatology during service.  
However, such statements are not credible because, as discussed 
above, review of the evidence of record reveals that the Veteran 
did not seek treatment for his complaints until many years after 
service, and  in addition, significantly, the March 2004 VA Spine 
Examination Report indicates that the Veteran suffered from post-
service occupational and other back injury and the March 2004 VA 
examiner provided a negative nexus opinion. 
 
Based on the foregoing, the Board concludes that a low back 
disorder was not incurred in or aggravated by service.  The 
benefit-of-the-doubt doctrine has been considered; however, as 
the preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see 
also Gilbert, 1 Vet. App. at 54.     

Ulcer Claim

The Veteran is also seeking service connection for ulcers, which 
he maintains were incurred during his active service.  However, 
review of the record shows no diagnosis of any ulcer disability.  

The Veteran's STRs and post-service records, including VA medical 
treatment, are negative for diagnosis of any condition of the 
digestive system, to include ulcers or peptic ulcer disease.  
There is no current disability; thus, the first element of the 
service connection claim has not been satisfied.  

In this regard, the Veteran's STRs are negative for complaints, 
treatment, and/or diagnoses of any condition of the digestive 
system, to include ulcers or peptic ulcer disease, in-service.  

Further, the Veteran's post-service treatment records include 
various treatment records from the Asheville, Durham, and 
Salisbury VAMCs dated March 1977 to July 2007; private treatment 
records from Dr. V.S. dated September 2004 to March 2005; and 
private treatment records from the Gaston Medical Hospital dated 
February 1995 to October 1999.  Review of these records is 
negative for complaints, treatment, and/or diagnoses of any 
ulcers or peptic ulcer disease.  In this regard, the Board notes 
that in various post-service treatment records, the Veteran 
reported a history of possible ulcers or peptic ulcer disease 
(see April 2003 VA Rehabilitation Medicine Service (RMS) Consult 
Note; September 2004 Private Treatment Report from Dr. V.S.); 
however, the Veteran was never diagnosed with any ulcer 
disability at the time he filed his claim or during the pendency 
of his appeal.  See also August 2009 VA Examination Report 
(noting no diagnosis of peptic ulcer disease).  Further review of 
the Veteran's claims folder contains no further post-service 
treatment records regarding the Veteran's claimed ulcer 
disability.   

Although the Veteran was diagnosed with peptic ulcer disease and 
a history of peptic ulcers in 1995 (see August 1995 VA Clinical 
Record), no further complaints, treatment, and/or diagnoses of 
such disability followed.  Further, in an August 2009 VA 
Examination Report, the examiner found no diagnosis of peptic 
ulcer disease.  The Court held that the requirement that a 
current disability be present is satisfied when a claimant has a 
disability at the time the claim is filed, or during the pendency 
of that claim, even if the disability resolves prior to the VA's 
adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (emphasis added).  In this case, the Veteran 
filed a service connection claim for ulcers in February 2003.  
Thus, based on the above discussed evidence, the Veteran was not 
diagnosed with an ulcer disability at the time he filed his claim 
or during the pendency of his claim.  Further, the Board notes 
that although the Veteran was diagnosed with GERD, such claim is 
not currently on appeal before the Board.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim for service connection.  See Brammer, 
3 Vet. App. at 225.  Thus, in this case, without evidence of a 
current clinical diagnosis, direct service connection for ulcers 
must be denied.  

Further, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, vacated and remanded in part sub nom. 
Sanchez- Benitez 


(CONTINUED ON NEXT PAGE)


v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, while the 
Veteran complained of digestive pain, the medical evidence fails 
to show that he currently has an ulcer disability to account for 
his complaints.  Absent a finding of a current ulcer disability 
that can be related to service, there is no basis to grant 
service connection.

The Board concludes that ulcers were not incurred in or 
aggravated by service.  The benefit-of-the-doubt doctrine has 
been considered; however, as the preponderance of the evidence is 
against the claims, it is inapplicable in the instant appeal.  38 
U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     

ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for ulcers is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


